Citation Nr: 1141523	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  04-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received in connection with a May 2002 request to reopen a claim of entitlement to service connection for a left leg disorder, to include whether the September 2001 statement of the case (SOC) and January 2002 supplemental SOC which readjudicated final rating decisions issued in May 2000 and June 2001 are final, and to include whether evidence discussed in the January 2002 supplemental SOC which reopened the claim for a left leg disorder and denied the claim on the merits may serve as evidence received in connection with the May 2002 request to reopen.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined to reopen the Veteran's previously-denied claim of service connection for a left leg infection.  

In a May 2006 decision, the Board denied the Veteran's request to reopen the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 Order, the Court granted a September 2007 Joint Motion (filed by representatives of both parties) to vacate the May 2006 Board decision and the case was returned to the Board.  

In accordance with the September 2007 Joint Motion and October 2007 Order, in February 2008, the Board remanded the claim on appeal for compliance with notice requirements.  In an August 2008 decision, the Board again denied the Veteran's request to reopen the claim.  The Veteran appealed the August 2008 decision to the Court.  In a June 2009 Order, the Court granted a Joint Motion to vacate the August 2008 Board decision and the case was returned to the Board to address whether a May 2002 statement from the Veteran could be considered a timely substantive appeal.  

The Board again denied the Veteran's request to reopen claim in an August 2010 decision, and determined that the May 2002 statement was not a timely substantive appeal of May 2000 and June 2001 rating decisions, and determined that those decisions were final.  The Veteran appealed this decision to the Court as well.  In May 2011, the Court granted a Joint Motion to vacate the August 2010 Board decision.  In that Joint Motion, the parties agreed that the May 2000 and June 2001 rating decisions were final, and directed the Board to address "the finality of any determination rendered as part of the January 2002 Supplemental SOC."  The Board notes that the January 2002 Supplemental SOC (SSOC) was the final readjudication of the May 2000 and June 2001 rating decisions which the parties have agreed are final.  In particular, the Joint Motion directed the Board to address whether evidence received subsequent to the June 2001 rating decision, which the parties agreed was final, but prior to the May 2002 request to reopen, could be considered in connection with the request to reopen.  In particular, the Board is directed to determine whether evidence considered in the January 2002 SSOC may constitute new and material evidence to reopen the claim based on the May 2002 request to reopen.  

The issue on appeal is recharacterized as stated on the title page to reflect the issue as Remanded by the Joint Motion incorporated into the Court's Order.  The Board notes that the Joint Motion in this case was issued prior to Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011), which states, in essence, that, in situations such as the claim at issue, evidence relates back to the claim pending when the evidence was received.  Nevertheless, the Joint Motion governs this case, and the issue has been recharacterized as listed on the title page of this decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in June 2011, the Board advised the Veteran's attorney that the Veteran's case had been received at the Board following the Court's remand decision, and that she had 90 days to submit any additional argument or evidence.  In August 2011, the Veteran's attorney submitted a letter from the Veteran's private physician, Dr. V.G.M.  The May 2011 letter from Dr. V.G.M. was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  In this letter, Dr. V.G.M. opined, "I wanted to again state that his leg condition is most likely related to his military service."  As this letter is not a duplicate of any other letter from Dr. V.G.M. submitted since the May 2002 request to reopen the claim, the letter must be reviewed by the agency of original jurisdiction (AOJ) prior to review by the Board.  38 C.F.R. § 20.1304(c)(2011).  

Accordingly, the case is REMANDED for the following action:

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

1.  The AOJ must review a May 2011 letter from Dr. V.G.M. to determine whether the letter is new and material to reopen the claim.  

2.  The AOJ should review any other evidence submitted by the Veteran since the Board's 2010 decision.  

3.  Then, the request to reopen the claim on appeal should be readjudicated and the claimant and his representative should be notified of that adjudication.  If the benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


